

FIRST AMENDMENT TO
FIFTH AMENDED AND RESTATED MASTER
LEASE AND ACCESS AGREEMENT




This First Amendment to Fifth Amended and Restated Master Lease and Access
Agreement (this “Amendment”) is entered into as of August 4, 2020 to be
effective 12:01 a.m. Central Time (the “Effective Time”) on January 23, 2020
(the “Effective Date”) by and between the Parties whose signatures are set forth
below.


WHEREAS, on October 29, 2018, the Parties entered into that certain Fifth
Amended and Restated Master Lease and Access Agreement (the “Agreement”).
Capitalized terms used but not otherwise defined in this Amendment have the
meanings ascribed to such terms in the Agreement.


WHEREAS, the Parties now desire to amend certain provisions of the Agreement as
set forth herein.


NOW, THEREFORE, in consideration of the premises and the covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, as of the Effective
Date, the Parties hereby amend the Agreement as follows:


1.Incorporation of Recitals. The recitals for this Amendment are fully
incorporated herein by the reference thereto with the same force and effect as
though recited herein.


2.Amendments. Exhibit E attached to the Agreement is hereby deleted and replaced
in its entirety with Exhibit E attached to this Amendment. In addition, Exhibits
E-8 and F-8 attached to this Amendment are hereby added to the Agreement.
 
3.     Counterparts. This Amendment may be executed in counterparts each of
which shall be deemed an original. An executed counterpart of this Amendment
transmitted by email shall be equally as effective as a manually executed
counterpart.


4.    Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the Parties and their respective successors and/or
assigns.


5.    Entire Agreement. This Amendment contains the entire agreement between the
Parties as to the subject matter hereof and, except as provided for in this
Amendment, the terms and provisions of the Agreement shall remain in full force
and effect.


[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, the Parties have executed this First Amendment to Fifth
Amended and Restated Master Lease and Access Agreement to be effective as of the
Effective Date.


Related Refinery Owners:


HOLLYFRONTIER EL DORADO REFINING LLC
HOLLYFRONTIER CHEYENNE REFINING LLC
HOLLYFRONTIER TULSA REFINING LLC
HOLLYFRONTIER WOODS CROSS REFINING LLC
HOLLYFRONTIER NAVAJO REFINING LLC




By: /s/ Thomas G. Creery            
Name: Thomas G. Creery
Title: Senior Vice President, Commercial




Relevant Asset Owners:


EL DORADO LOGISTICS LLC
EL DORADO OPERATING LLC
CHEYENNE LOGISTICS LLC
HEP TULSA LLC
WOODS CROSS OPERATING LLC
HEP WOODS CROSS, L.L.C.
HEP PIPELINE, L.L.C.




By: /s/ Richard L. Voliva III            
Name: Richard L. Voliva III
Title: President





Exhibit E
to
Fifth Amended and Restated Master Lease and Access Agreement



--------------------------------------------------------------------------------



Applicable Term and Applicable Assets


Location


Applicable Term


Applicable Assets
El Dorado Refinery Complex
For El Dorado Logistics
Commencement Date: November 1, 2011
End Date: November 1, 2061 (midnight)
See Exhibit E-1
For El Dorado Operating
Commencement Date: November 1, 2015
End Date: November 1, 2065 (midnight)
See Exhibit E-8
Cheyenne Refinery Complex
For Cheyenne Logistics
Commencement Date: November 1, 2011
End Date: November 1, 2061 (midnight)
See Exhibit E-2
Tulsa Refinery Complex
Group 1 Assets and Group 2 Assets
Commencement Date: March 31, 2010
End Date: March 31, 2060 (midnight)


See Exhibit E-3
Tulsa West Tankage Assets and Receiving Pipelines


Commencement Date: March 31, 2016
End Date: March 31, 2066 (midnight)


See Exhibit E-3
Woods Cross Refinery Complex
For HEP Woods Cross
Commencement Date: February 29, 2008
End Date: February 28, 2058 (midnight)
Applicable Assets at Woods Cross Refinery Complex (excluding the Woods Cross
Pipeline Pad)


See Exhibit E-4


Commencement Date: September 10, 2010
End Date: February 28, 2058 (midnight)
Woods Cross Pipeline Pad


See Exhibit E-5
For Woods Cross Operating
Commencement Date: October 1, 2016
End Date: October 1, 2066 (midnight)
See Exhibit E-9
Navajo Refinery Complex
 
Commencement Date: February 29, 2008
End Date: February 28, 2058 (midnight)
Applicable Assets at Navajo Refinery Complex (excluding the Truck Rack, the
Artesia Blending Station and the Artesia Pump and Receiving Stations)


See Exhibit E-6
Commencement Date: September 10, 2010
End Date: February 28, 2058 (midnight)


Artesia Pump and Receiving Stations


See Exhibit E-7
Commencement Date: January 23, 2020
End Date: February 28, 2058 (midnight)
LACT Units #6007102, #6007103, and the easternmost LACT Unit located in Lane 3
on the land described on Exhibit F-8 and all related equipment


See Exhibit E-8








Exhibit E-8
to
Fifth Amended and Restated Master Lease and Access Agreement



--------------------------------------------------------------------------------



Applicable Assets: Navajo Refinery Complex
LACT Units #6007102, #6007102, and the easternmost LACT Unit located in Lane 3
on the land described on Exhibit F-8 and all related equipment




1.
LACT Units #6007102, #6007103, and the easternmost LACT Unit located in Lane 3
on the land described on Exhibit F-8 and all related equipment














Exhibit F-8
to
Fifth Amended and Restated Master Lease and Access Agreement



--------------------------------------------------------------------------------



Legal Description for Navajo Refinery Complex (LACT Units #6007102, 6007103, and
the easternmost LACT Unit located in Lane 3 and related equipment)


exhibit105firstamendm_image1.jpg [exhibit105firstamendm_image1.jpg]


Page 1